Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat No. 11,119,147  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-5,7,9-15,17 and 19-22 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a  chip testing device for carrying a plurality of chips and being transferred among a plurality of working stations through a transferring device having a combination of  a circuit board having a first board surface and a second board surface respectively defined by two opposite sides thereof, wherein the circuit board includes a plurality of positioning holes and a plurality of circuit board screwing holes, each of the positioning holes does not penetrate through the circuit board, and each of the circuit board screwing holes penetrates through the circuit board; a fixing assembly including a first fixing member and a second fixing member, wherein the first fixing member is disposed on the first board surface, the second fixing member is disposed on the second board surface, the first fixing member includes a plurality of first screwing holes, the second fixing member includes a plurality of second screwing holes, and the circuit board holes and the second screwing holes are correspondingly disposed, and wherein a plurality of screwing members are screwed at the first screwing holes, the circuit board holes, and the second screwing holes, and the circuit board is fixed between the first fixing member and the second fixing member; a plurality of electrical connection sockets, wherein each of the electrical connection sockets includes a 
The prior art does not disclose a chip testing system having a combination of  a chip testing device including: a circuit board having a first board surface and a second board surface respectively defined by two opposite sides thereof, wherein the circuit board includes a plurality of positioning holes and a plurality of circuit board screwing holes, each of the positioning holes does not penetrate through the circuit board, and each of the circuit board screwing holes penetrates through the circuit board; a fixing assembly including a first fixing member and a second fixing member, wherein the first fixing member is disposed on the first board surface, the second fixing member is disposed on the second board surface, the first fixing member includes a plurality of first screwing holes, the second includes a plurality of second screwing holes, and the circuit board holes and the second screwing holes are correspondingly disposed, and wherein a plurality of screwing members are screwed at the first screwing holes, the circuit board holes, and the second screwing holes, and the circuit board is fixed between the first fixing member and the second fixing member; a plurality of electrical connection sockets, wherein each of the electrical connection sockets includes a socket body, wherein one side of each of the socket bodies is configured to carry one of the chips, each of the socket bodies includes at least two positioning members at another side of each of the socket bodies, the at least two positioning members are engaged with the positioning holes of the circuit board, and each of the electrical connection sockets is fixed onto the first board surface of the 9Appl. No. 16/847,668 Response Dated February 23, 2022 Reply to Office Action of November 23, 2021 circuit board, and wherein the first fixing member includes a plurality of pressing structures, the pressing structures correspondingly press on a part of the electrical 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Lee (Pat# 9,360,499) discloses SOCKET FOR TESTING A SEMICONDUCTOR DEVICE AND TEST EQUIPMENT INCLUDING THE SAME.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867